         9:20-cv-01303-BHH        Date Filed 04/06/20     Entry Number 1        Page 1 of 2




                            UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                 BEAUFORT DIVISION

 Peacock Automotive, LLC                         )
                                                 )
                        Plaintiff,                          9:20-cv-1303-BHH
                                                 ) Case No: ________________
                                                 )
          vs.                                    )
                                                 )      DEFENDANT GRANITE STATE
 Granite State Insurance Company,                ) INSURANCE COMPANY’S NOTICE OF
                                                 )                 REMOVAL
                        Defendant.               )
                                                 )



         Granite State Insurance Company (“Defendant”), files this Notice of Removal to the United

States District Court for the District of South Carolina, Beaufort Division, pursuant to, inter alia,

28 U.S.C. §§ 1332, 1441, and 1446. National Union would respectfully show this Honorable

Court:

         1.     This action was brought in the Jasper County, South Carolina, Court of Common

Pleas, case 2020-CP-27-00101, on March 4, 2020.

         2.     Defendant was served with the Complaint through the South Carolina Department

of Insurance on March 6, 2020. A copy of the filed Complaint is attached hereto as Exhibit “A”.

         3.     South Carolina Department of Insurance accepted Service on behalf of Granite

State Insurance on March 6, 2020 and mailed the Summons and Complaint to Granite State

Insurance via Certified Mail Return Receipt Requested on March 9, 2020. An un-clocked copy of

the letter from the South Carolina Department of Insurance and Notice of Service of Process is

attached hereto as Exhibit “B”.

         4.     According to the Complaint, Plaintiff is a Florida limited liability company

organized under the laws of the state of Florida.
       9:20-cv-01303-BHH         Date Filed 04/06/20       Entry Number 1       Page 2 of 2




       5.      Defendant is an Illinois company with a principal place of business in New York.

       6.      This case is removable to federal court pursuant to 28 U.S.C. § 1441 as this court

has original jurisdiction over this action under 28 U.S.C. § 1332 in that there is complete diversity

of citizenship between the parties.

       7.      Upon information and belief, the matter in controversy exceeds the sum or value of

$75,000.00, exclusive of interest and costs.

       8.      Defendant has at this time filed a copy of this Notice of Removal in this action with

the Clerk of Court for Jasper County, South Carolina, and served counsel for Plaintiff.

       WHEREFORE, Defendant prays that this Honorable Court accept this Notice of

Removal, that this Honorable Court take jurisdiction of this cause, and that all further proceedings

in this cause in the Court of Common Pleas, County of Jasper, State of South Carolina, be stayed.

                                                      Respectfully submitted,

                                                      COLLINS & LACY, P.C.

                                               By:    s/ Michael R. Burchstead
                                                      Michael R. Burchstead, Esquire
                                                      Fed. ID#: 10297
                                                      mburchstead@collinsandlacy.com
                                                      Laura R. Baer, Esquire
                                                      Fed. ID#: 13090
                                                      lbaer@collinsandlacy.com
                                                      Post Office Box 12487
                                                      Columbia, SC 29211
                                                      803.256.2660

                                                      ATTORNEYS FOR GRANITE STATE
                                                      INSURANCE COMPANY


April 6, 2020
Columbia, South Carolina




                                                 2
